                          Case 20-10432-MFW               Doc 2      Filed 02/26/20        Page 1 of 37




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         In re:                                                     Chapter 11

         SUITABLE TECHNOLOGIES, INC.,1                                            10432 (____)
                                                                    Case No. 20- _______

                                             Debtor.


                    DEBTOR’S APPLICATION FOR AN ORDER APPOINTING DONLIN,
                       RECANO & COMPANY, INC. AS CLAIMS AND NOTICING
                      AGENT FOR THE DEBTOR PURSUANT TO 28 U.S.C. § 156(c),
                             NUNC PRO TUNC TO THE PETITION DATE

                          Suitable Technologies, Inc., the debtor and debtor in possession in the above-

         captioned chapter 11 case (the “Debtor”), hereby applies to the Court (the “Application”),

         pursuant to section 156(c) of title 28 of the United States Code, Rule 2002 of the Federal Rules

         of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 2002-1(f) of the Local Rules of

         Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

         Delaware (the “Local Rules”), seeking entry of an order, in substantially the form attached

         hereto as Exhibit C (the “Proposed Order”): (a) authorizing and approving the retention and

         appointment of Donlin, Recano & Company, Inc. (“DRC”) as claims and noticing agent for the

         Office of the Clerk (the “Clerk”) of the United States Bankruptcy Court for the District of

         Delaware (the “Court”); and (b) providing any additional relief required to effectuate the

         foregoing. In support of this Application, the Debtor relies on and incorporates by reference the

         Declaration of Charles C. Reardon in Support of Chapter 11 Petition and First Day Pleadings

         (the “First Day Declaration”), filed concurrently herewith, and the declaration of Nellwyn




         1
           The last four digits of the Debtor’s United States federal tax identification number are 7816. The Debtor’s mailing
         address is 921 East Charleston Road, Palo Alto, CA 94303.
26002900.2
                       Case 20-10432-MFW           Doc 2       Filed 02/26/20   Page 2 of 37




         Voorhies (the “Voorhies Declaration”), attached hereto as Exhibit A. In further support of the

         Application, the Debtor respectfully represents as follows:

                                         JURISDICTION AND VENUE

                        1.      The Court has jurisdiction to consider the Application pursuant to 28

         U.S.C. §§ 157 and 1334(b), and the Amended Standing Order of Reference from the United

         States District Court for the District of Delaware dated as of February 29, 2012 (the “Amended

         Standing Order”). This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is

         proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                        2.      Pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

         Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

         Rules”), the Debtor consents to the Court’s entry of a final judgment or order with respect to the

         Application if it is determined that the Court, absent consent of the parties, cannot enter final

         orders or judgments consistent with Article III of the United States Constitution.

                        3.      The statutory and legal predicates for the relief sought herein are 28

         U.S.C. § 156(c), Bankruptcy Rule 2002, and Local Rule 2002-1(f).

                                                 BACKGROUND

                        4.      On the date hereof (the “Petition Date”), the Debtor commenced a

         voluntary case under chapter 11 of title 11 of the United States Code, 11 U.S.C. § 101 et seq. (the

         “Bankruptcy Code”). As set forth in the First Day Declaration, the Debtor commenced this

         chapter 11 case (the “Chapter 11 Case”) to continue the process of winding down its business

         affairs and to conduct a sale process for substantially all of its assets pursuant to section 363 of

         the Bankruptcy Code. Pursuant to sections 1107(a) and 1108 of the Bankruptcy Code, the

         Debtor is continuing to manage its financial affairs as a debtor in possession. No official


26002900.2

                                                           2
                       Case 20-10432-MFW            Doc 2       Filed 02/26/20   Page 3 of 37




         committees have been appointed in the Chapter 11 Case, and no request has been made for the

         appointment of a trustee or examiner.

                        5.        Additional information regarding the Debtor’s business, capital structure,

         and the circumstances leading to the commencement of this Chapter 11 Case is set forth in the

         First Day Declaration.

                                               RELIEF REQUESTED

                        6.        This Application is made for entry of the Proposed Order appointing DRC

         to act as the claims and noticing agent to assume full responsibility for the distribution of notices

         and the maintenance, processing and docketing of proofs of claim filed in the Debtor’s Chapter

         11 Case. The Debtor’s selection of DRC to act as the claims and noticing agent has satisfied the

         Court’s Protocol for the Employment of Claims and Noticing Agents Under 28 U.S.C. § 156(c),

         instituted by the Clerk on February 1, 2012 (the “Claims Agent Protocol”).

                        7.        In accordance with the Claims Agent Protocol, prior to the selection of

         DRC, the Debtor obtained and reviewed engagement proposals from three other court-approved

         claims and noticing agents to ensure selection through a competitive process. The Debtor

         submits, based on all engagement proposals obtained and reviewed, that DRC’s rates are

         competitive and reasonable given DRC’s quality of services and expertise.              The terms of

         retention are set forth in the Standard Claims Administration and Noticing Agreement, dated

         February 10, 2020 (the “Engagement Agreement”) annexed hereto as Exhibit B; provided,

         however, that, at this time, the Debtor is seeking approval solely of the terms and provisions as

         set forth in this Application and the Proposed Order attached hereto.

                                                 QUALIFICATIONS

                        8.        DRC is a bankruptcy administrator specializing in claims management and

         legal administration services.     DRC provides comprehensive chapter 11 services, including
26002900.2

                                                            3
                        Case 20-10432-MFW            Doc 2       Filed 02/26/20   Page 4 of 37




         noticing, claims processing, balloting, and other related services critical to the effective

         administration of chapter 11 cases.

                         9.      The Debtor anticipates that there will be hundreds of entities to be noticed

         in the Chapter 11 Case. In view of the number of anticipated claimants or potential claimants,

         the Debtor submits that the appointment of a claims and noticing agent is both necessary and in

         the best interests of both the Debtor’s estate and its creditors.

                         10.     DRC is one of the country’s leading chapter 11 administrators, with

         experience in noticing, claims administration, and facilitating other administrative aspects of

         chapter 11 cases. DRC has provided identical or substantially similar services in other chapter

         11 cases filed in this District and elsewhere, including, among others: In re Borden Dairy

         Company, Case No. 20-10010 (CSS); In re uBiome Inc., Case No. 19-11938 (LSS); In re Open

         Road Films, LLC, Case No. 18-12012 (LSS).

                         11.     By appointing DRC as the claims and noticing agent in the Chapter 11

         Case, the distribution of notices and the processing of claims will be expedited, and the Clerk’s

         office will be relieved of the administrative burden of processing what may be an overwhelming

         number of claims.

                                          SERVICES TO BE RENDERED

                         12.     This Application pertains only to the work to be performed by DRC under

         the Clerk’s delegation of duties permitted by 28 U.S.C. § 156(c) and Local Rule 2002-1(f), and

         any work to be performed by DRC outside of this scope is not covered by this Application or by

         any Order granting approval hereof. By separate application, the Debtor will seek to retain DRC

         as its administrative advisor under section 327(a) of the Bankruptcy Code. As it relates to this

         Application, DRC will perform the following tasks in its role as claims and noticing agent, as

         well as all quality control relating thereto:
26002900.2

                                                             4
             Case 20-10432-MFW     Doc 2       Filed 02/26/20   Page 5 of 37




                  a.    Prepare and serve required notices and documents in the Chapter
                        11 Case in accordance with the Bankruptcy Code and the
                        Bankruptcy Rules in the form and manner directed by the Debtor
                        and/or the Court including: (i) notice of the commencement of the
                        Chapter 11 Case and the initial meeting of creditors under section
                        341(a) of the Bankruptcy Code; (ii) notice of any claims bar date;
                        (iii) notices of transfers of claims; (iv) notices of objections to
                        claims and objections to transfers of claims; (v) notices of any
                        hearings on a disclosure statement and confirmation of a chapter
                        11 plan for the Debtor, including under Bankruptcy Rule 3017(d);
                        (vi) notice of the effective date of any chapter 11 plan; and (vii) all
                        other notices, orders, pleadings, publications, and other documents
                        as the Debtor or Court may deem necessary or appropriate for an
                        orderly administration of the Chapter 11 Case;

                  b.    Maintain copies of all proofs of claim filed in the Chapter 11 Case;

                  c.    Maintain an official copy of the Debtor’s schedules of assets and
                        liabilities and statements of financial affairs (collectively,
                        “Schedules”), listing the Debtor’s known creditors and the
                        amounts owed thereto;

                  d.    Maintain (i) a list of all potential creditors, equity holders, and
                        other parties-in-interest and (ii) a “core” mailing list consisting of
                        all parties described in sections 2002(i), (j), and (k) and those
                        parties that have filed a notice of appearance pursuant to
                        Bankruptcy Rule 9010; update said lists and make said lists
                        available upon request by a party-in-interest or the Clerk;

                  e.    Furnish a notice to all potential creditors of the last date for the
                        filing of proofs of claim and a form for the filing of a proof of
                        claim, after such notice and form are approved by this Court, and
                        notify said potential creditors of the existence, amount and
                        classification of their respective claims as set forth in the
                        Schedules, which may be effected by inclusion of such information
                        (or the lack thereof, in cases where the Schedules indicate no debt
                        due to the subject party) on a customized proof of claim form
                        provided to potential creditors;

                  f.    Maintain a post office box or address for the purpose of receiving
                        claims and returned mail, and process all mail received;

                  g.    For all notices, motions, orders, or other pleadings or documents
                        served, prepare and file or cause to be filed with the Clerk an
                        affidavit or certificate of service within seven (7) business days of
                        service which includes: (i) either a copy of the notice served or the
                        docket number(s) and title(s) of the pleading(s) served; (ii) a list of

26002900.2

                                           5
             Case 20-10432-MFW     Doc 2       Filed 02/26/20   Page 6 of 37




                        persons to whom it was mailed (in alphabetical order) with their
                        addresses; (iii) the manner of service; and (iv) the date served;

                  h.    Process all proofs of claim received, including those received by
                        the Clerk, and check said processing for accuracy, and maintain the
                        original proofs of claim in a secure area;

                  i.    Maintain the official claims register for the Debtor (the “Claims
                        Register”) on behalf of the Clerk; upon the Clerk’s request,
                        provide the Clerk with certified, duplicate unofficial Claims
                        Register; and specify in the Claims Register the following
                        information for each claim docketed: (i) the claim number
                        assigned; (ii) the date received; (iii) the name and address of the
                        claimant and agent, if applicable, who filed the claim; (iv) the
                        amount asserted; (v) the asserted classification(s) of the claim (e.g.,
                        secured, unsecured, priority, etc.); and (vi) any disposition of the
                        claim;

                  j.    Implement necessary security measures to ensure the completeness
                        and integrity of the Claims Register and the safekeeping of the
                        original claims;

                  k.    Record all transfers of claims and provide any notices of such
                        transfers as required by Bankruptcy Rule 3001(e);

                  l.    Relocate, by messenger or overnight delivery, all of the court-filed
                        proofs of claim to the offices of DRC, not less than weekly;

                  m.    Upon completion of the docketing process for all claims received
                        to date for each case, turn over to the Clerk copies of the claims
                        register for the Clerk’s review (upon the Clerk’s request);

                  n.    Monitor the Court’s docket for all notices of appearance, address
                        changes, and claims-related pleadings and orders filed and make
                        necessary notations on and/or changes to the claims register;

                  o.    Identify and correct any incomplete addresses in any mailing or
                        service lists;

                  p.    Assist in the dissemination of information to the public and
                        respond to requests for administrative information regarding the
                        case as directed by the Debtor or the Court, including through the
                        use of a case website and/or call center;

                  q.    If the Chapter 11 Case is converted to chapter 7, contact the Clerk
                        within three (3) days of the notice to DRC of entry of the order
                        converting the case;

26002900.2

                                           6
                       Case 20-10432-MFW            Doc 2       Filed 02/26/20   Page 7 of 37




                                  r.     Thirty (30) days prior to the close of the Chapter 11 Case, to the
                                         extent practicable, request that the Debtor submit to the Court a
                                         proposed Order dismissing DRC and terminating the services of
                                         such agent upon completion of its duties and responsibilities and
                                         upon the closing of the Chapter 11 Case;

                                  s.     Within seven (7) days of notice to DRC of entry of an order
                                         closing the Chapter 11 Case, provide to the Court the final version
                                         of the Claims Register as of the date immediately before the close
                                         of the Chapter 11 Case; and

                                  t.     At the close of the Chapter 11 Case, (i) box and transport all
                                         original documents, in proper format, as provided by the Clerk’s
                                         Office, to (A) the Philadelphia Federal Records Center, 14470
                                         Townsend Road, Philadelphia, PA 19154 or (B) any other location
                                         requested by the Clerk, and (ii) docket a completed SF-135 Form
                                         indicating the accession and location numbers of the archived
                                         claims.

                        13.       The Claims Register shall be opened to the public for examination without

         charge during regular business hours and on a case-specific website maintained by DRC.

                        14.       DRC shall not employ any past or present employee of the Debtor for

         work that involves the Debtor’s Chapter 11 Case.

                                                 COMPENSATION

                        15.       The Debtor respectfully requests that the undisputed fees and expenses

         incurred by DRC in the performance of the above services be treated as administrative expenses

         of the Debtor’s chapter 11 estate pursuant to 28 U.S.C. § 156(c) and Bankruptcy Code

         section 503(b)(1)(A) and be paid in the ordinary course of business without further application to

         or order of the Court.

                        16.       DRC agrees to maintain records of all services showing dates, categories

         of services, fees charged, and expenses incurred, and to serve monthly invoices on the Debtor,

         the Office of the United States Trustee for the District of Delaware (the “U.S. Trustee”), counsel

         for the Debtor, counsel for any official committee monitoring the expenses of the Debtor, and

26002900.2

                                                            7
                       Case 20-10432-MFW            Doc 2       Filed 02/26/20   Page 8 of 37




         any party-in-interest who specifically requests service of the monthly invoices. If any dispute

         arises relating to the Engagement Agreement or monthly invoices, the parties shall meet and

         confer in an attempt to resolve the dispute; if resolution is not achieved, the parties may seek

         resolution of the matter from the Court.

                        17.    Prior to the Petition Date, the Debtor provided DRC a retainer in the

         amount of $20,000, of which $12,169.45 was applied to prepetition services. DRC seeks to first

         apply the retainer to all prepetition invoices, thereafter, to have the retainer replenished to the

         original retainer amount, and thereafter, to hold the retainer under the Engagement Agreement

         during the Chapter 11 Case as security for the payment of fees and expenses under the

         Engagement Agreement. Following the termination of the Engagement Agreement, DRC will

         return to the Debtor any amount of the retainer that remains.

                        18.    Additionally, under the terms of the Engagement Agreement, the Debtor

         has agreed to indemnify, defend, and hold harmless DRC and its affiliates, officers, directors,

         agents, employees, consultants, and subcontractors under certain circumstances specified in the

         Engagement Agreement, except in circumstances resulting solely from DRC’s fraud, gross

         negligence or willful misconduct or as otherwise provided in the Engagement Agreement. The

         Debtor believes that such an indemnification obligation is customary, reasonable, and necessary

         to retain the services of a claims agent in this Chapter 11 Case. Moreover, consistent with the

         practice in this jurisdiction, the Debtor requested, and DRC has agreed, that the Court approve

         the indemnification provisions reflected in the Engagement Agreement subject to the

         modifications set forth in the Proposed Order. The Debtor believes that the proposed

         modifications to the indemnification provisions of the Engagement Agreement are appropriate




26002900.2

                                                            8
                       Case 20-10432-MFW          Doc 2       Filed 02/26/20   Page 9 of 37




         under the circumstances, consistent with recent orders entered in this jurisdiction, and should be

         approved.

                                            DISINTERESTEDNESS

                        19.    In connection with its retention as claims and noticing agent, DRC

         represents in the Voorhies Declaration, among other things, that:

                               a.      DRC is not a creditor of the Debtor;

                               b.      DRC is a “disinterested person,” as that term is defined in section
                                       101(14) of the Bankruptcy Code, as modified by section 1107(b)
                                       of the Bankruptcy Code;

                               c.      DRC will not consider itself employed by the United States
                                       government and will not seek any compensation from the United
                                       States government in its capacity as the claims and noticing agent
                                       in this Chapter 11 Case;

                               d.      By accepting employment in this Chapter 11 Case, DRC waives
                                       any rights to receive compensation from the United States
                                       government in connection with this Chapter 11 Case;

                               e.      In its capacity as the claims and noticing agent in this Chapter 11
                                       Case, DRC will not be an agent of the United States and will not
                                       act on behalf of the United States;

                               f.      DRC will not employ any past or present employees of the Debtor
                                       in connection with its work as the claims and noticing agent in this
                                       Chapter 11 Case;

                               g.      In its capacity as the claims and noticing agent in this Chapter 11
                                       Case, DRC will not intentionally misrepresent any fact to any
                                       person;

                               h.      DRC shall be under the supervision and control of the Clerk with
                                       respect to the receipt and recordation of claims and claim transfers;

                               i.      DRC will comply with all requests of the Clerk and the guidelines
                                       promulgated by the Judicial Conference of the United States for
                                       the implementation of 28 U.S.C. § 156(c); and

                               j.      None of the services provided by DRC as the claims and noticing
                                       agent in this Chapter 11 Case shall be at the expense of the Clerk.


26002900.2

                                                          9
                       Case 20-10432-MFW           Doc 2     Filed 02/26/20     Page 10 of 37




                        20.     To the extent that there is any inconsistency between this Application, the

         Retention Order, and the Engagement Agreement, the Retention Order shall govern.

                        21.     This Application complies with the Claims Agent Protocol and conforms

         to the standard section 156(c) application in use in this Court.

                                                BASIS FOR RELIEF

         I.     Retention and Employment of DRC as Claims and Noticing Agent Is Permitted.

                        22.     Bankruptcy Rule 2002 generally regulates what notices must be given to

         creditors and other parties in interest in bankruptcy cases. Fed. R. Bankr. P. 2002(f). Under

         Bankruptcy Rule 2002(f), this Court may direct that some person other than the Clerk give notice

         of the various matters described below. Moreover, section 156(c) of title 28 of the United States

         Code, which governs the staffing and expenses of a bankruptcy court, authorizes this Court to

         use “facilities” or “services” other than the Clerk for administration of bankruptcy cases. 28

         U.S.C. § 156(c). Specifically, the statute states, in relevant part:

                        Any court may utilize facilities or services, either on or off the court’s premises,
                        which pertain to the provision of notices, dockets, calendars, and other
                        administrative information to parties in cases filed under the provisions of title 11,
                        United States Code, where the costs of such facilities or services are paid for out
                        of the assets of the estate and are not charged to the United States. The utilization
                        of such facilities or services shall be subject to such conditions and limitations as
                        the pertinent circuit council may prescribe.

         28 U.S.C. § 156(c).

                        23.     In addition, Local Rule 2002-1(f) provides:

                        Upon motion of the debtor or trustee, at any time without notice or hearing, the
                        Court may authorize the retention of a notice and/or claims clerk under 28 U.S.C.
                        § 156(c). In all cases with more than two hundred (200) creditors or parties in
                        interest listed on the creditor matrix, unless the Court orders otherwise, the debtor
                        shall file such motion on the first day of the case or within seven (7) days
                        thereafter. The notice and/or claims clerk shall comply with the Protocol for the
                        Employment of Claims and Noticing Agents under 28 U.S.C. § 156(c) (which can
                        be found on the Court’s website) and shall perform [claims and noticing services].

26002900.2

                                                           10
                       Case 20-10432-MFW          Doc 2     Filed 02/26/20     Page 11 of 37




         Del. Bankr. L.R. 2002-1(f). Accordingly, Bankruptcy Rule 2002, Local Rule 2002-1(f), and

         section 156(c) of title 28 of the United States Code empower this Court to utilize outside agents

         and facilities for notice and claims purposes, provided that the Debtor’s estate bear the cost of

         such services.

                          24.   Accordingly, for all of the foregoing reasons, the Debtor believes that the

         retention of DRC as the claims and noticing agent in this Chapter 11 Case is necessary and in the

         best interests of the Debtor, its estate and creditors, and all parties in interest. Furthermore, the

         Debtor respectfully submits that the fees and expenses that would be incurred by DRC under the

         proposed engagement would be administrative in nature and, therefore, should not be subject to

         standard fee application procedures of professionals.

                          25.   By separate application, the Debtor intends to seek authorization to retain

         and employ DRC as the administrative agent in this Chapter 11 Case, pursuant to section 327(a)

         of the Bankruptcy Code, because the administration of the Chapter 11 Case will require DRC to

         perform duties outside the scope of 28 U.S.C. § 156(c).

         II.    Nunc Pro Tunc Relief is Appropriate.

                          26.   Pursuant to the Debtor’s request, DRC has agreed to serve as the claims

         and noticing agent on and after the Petition Date with assurances that the Debtor would seek

         approval of its employment and retention nunc pro tunc to the Petition Date, so that DRC may be

         compensated for its services prior to approval of this Application. The Debtor believes that no

         party in interest will be prejudiced by the granting of the nunc pro tunc employment, as provided

         in this Application, because DRC has provided and continues to provide valuable services to the

         Debtor’s estate in the interim period. The Local Rules empower courts in this district to approve

         nunc pro tunc employment, and the Debtor submits that such approval is justified here. See, e.g.,


26002900.2

                                                          11
                       Case 20-10432-MFW              Doc 2    Filed 02/26/20     Page 12 of 37




         Del. Bankr. L.R. 2014-1(b) (“If the retention motion is granted, the retention shall be effective as

         of the date the motion was filed, unless the Court orders otherwise.”).

                                                        NOTICE

                        27.     Notice of this Application has been provided to: (i) the U.S. Trustee;

         (ii) the Office of the United States Attorney for the District of Delaware; (iii) the Internal

         Revenue Service; (iv) counsel for the DIP Lender; and (v) those creditors holding the largest

         unsecured claims against the Debtor’s estate (excluding insiders). As this Application is seeking

         “first day” relief, within two business days of the hearing on this Application, the Debtor will

         serve copies of this Application and any order entered in respect to this Application as required

         by Local Rule 9013-1(m). In light of the nature of the relief requested herein, the Debtor

         submits that no other or further notice is necessary.

                                                        CONCLUSION

                        WHEREFORE, for the reasons set forth herein, in the Voorhies Declaration, and

         in the First Day Declaration, the Debtor respectfully requests that this Court enter the Proposed

         Order, authorizing DRC to act as claims and noticing agent for the maintenance and processing

         of claims and the distribution of notices.

         Dated: February 26, 2020                              Respectfully submitted,

                                                               Suitable Technologies, Inc.,
                                                               Debtor and Debtor in Possession

                                                               /s/ Charles C. Reardon
                                                               Charles C. Reardon
                                                               Chief Restructuring Officer




26002900.2

                                                              12
             Case 20-10432-MFW   Doc 2   Filed 02/26/20    Page 13 of 37




                                   Exhibit A

                         Declaration of Nellwyn Voorhies




26002900.2
                           Case 20-10432-MFW               Doc 2      Filed 02/26/20        Page 14 of 37




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

         In re:                                                       Chapter 11

         SUITABLE TECHNOLOGIES, INC.,1                                              10432 (____)
                                                                      Case No. 20- _______

                                              Debtor.


                DECLARATION OF NELLWYN VOORHIES IN SUPPORT OF DEBTOR’S
             APPLICATION FOR AN ORDER APPOINTING DONLIN, RECANO & COMPANY,
              INC. AS CLAIMS AND NOTICING AGENT FOR THE DEBTOR PURSUANT TO
                      28 U.S.C. § 156(c), NUNC PRO TUNC TO THE PETITION DATE

                            I, Nellwyn Voorhies, declare that the following is true to the best of my

         knowledge, information, and belief:

                            1.       I am the Executive Director with Donlin, Recano & Company, Inc.

         (“DRC”), an administrative services firm that specializes in the administration of large chapter

         11 cases, whose offices are located at 6201 15th Avenue, Brooklyn, New York 11219.

                            2.       I submit this declaration in support of the Debtor’s Application for an

         Order Appointing Donlin, Recano & Company, Inc. as Claims and Noticing Agent for the

         Debtor Pursuant to 28 U.S.C. § 156(c), Nunc Pro Tunc to the Petition Date (the “Application”)2

         filed by the debtor and debtor in possession (the “Debtor”) in the above-captioned chapter 11

         case (the “Chapter 11 Case”) for an order appointing DRC as claims and noticing agent (the

         “Claims and Noticing Agent”) for the Debtor pursuant to 28 U.S.C. § 156(c). Except as

         otherwise noted, I have personal knowledge of the facts contained in this declaration.




         1
           The last four digits of the Debtor’s United States federal tax identification number are 7816. The Debtor’s mailing
         address is 921 East Charleston Road, Palo Alto, CA 94303.
         2
             Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Application.
26002900.2
                       Case 20-10432-MFW          Doc 2       Filed 02/26/20   Page 15 of 37




                        3.      As custodian of the Court’s records pursuant to 28 U.S.C. § 156(c), DRC

         will perform, at the request of the Office of the Clerk of the Court (the “Clerk”), the noticing and

         claims related services specified in the Application and the Engagement Agreement. In addition,

         at the Debtor’s request, DRC will perform such other noticing, claims, administrative, technical,

         and support services specified in the Application and the Engagement Agreement.

                        4.      DRC is one of the country’s leading chapter 11 administrators, with

         experience in noticing, claims administration, and facilitating other administrative aspects of

         chapter 11 cases. DRC has provided identical or substantially similar services in other chapter

         11 cases filed in this District and elsewhere, including, among others: In re Borden Dairy

         Company, Case No. 20-10010 (CSS); In re uBiome Inc., Case No. 19-11938 (LSS); In re Open

         Road Films, LLC, Case No. 18-12012 (LSS).

                        5.      I represent, among other things, that:

                                a.     DRC is not a creditor of the Debtor;

                                b.     DRC is a “disinterested person,” as that term is defined in section
                                       101(14) of the Bankruptcy Code, as modified by section 1107(b)
                                       of the Bankruptcy Code;

                                c.     DRC will not consider itself employed by the United States
                                       government and will not seek any compensation from the United
                                       States government in its capacity as the claims and noticing agent
                                       in this Chapter 11 Case;

                                d.     By accepting employment in this Chapter 11 Case, DRC waives
                                       any rights to receive compensation from the United States
                                       government in connection with this Chapter 11 Case;

                                e.     In its capacity as the claims and noticing agent in this Chapter 11
                                       Case, DRC will not be an agent of the United States and will not
                                       act on behalf of the United States;

                                f.     DRC will not employ any past or present employees of the Debtor
                                       in connection with its work as the claims and noticing agent in this
                                       Chapter 11 Case;


26002900.2

                                                          2
                       Case 20-10432-MFW           Doc 2       Filed 02/26/20   Page 16 of 37




                                g.      In its capacity as the claims and noticing agent in this Chapter 11
                                        Case, DRC will not intentionally misrepresent any fact to any
                                        person;

                                h.      DRC shall be under the supervision and control of the Clerk with
                                        respect to the receipt and recordation of claims and claim transfers;

                                i.      DRC will comply with all requests of the Clerk and the guidelines
                                        promulgated by the Judicial Conference of the United States for
                                        the implementation of 28 U.S.C. § 156(c); and

                                j.      None of the services provided by DRC as the claims and noticing
                                        agent in this Chapter 11 Case shall be at the expense of the Clerk.

                        6.      To the best of my knowledge and belief, and based solely upon

         information provided to me by the Debtor and except as provided herein, neither DRC, nor any

         employee of DRC, has any materially adverse connections to the Debtor, its estate, its creditors,

         or equity interest holders, or other relevant parties, its respective attorneys and accountants that

         would conflict with the scope of DRC’s retention or would create any interest adverse to the

         Debtor’s estate or any other party-in-interest.

                        7.      The Debtor has many creditors and, from time to time, DRC may have

         represented certain of those creditors in completely unrelated matters. Proposed bankruptcy

         counsel for the Debtor has provided me with a list of the Debtor’s creditors and other parties-in-

         interest (the “Interested Parties List”), a copy of which is attached hereto as Exhibit 1. I have

         caused an examination of these records to be made to determine which, if any, of the parties on

         the Interested Parties List DRC may have represented in the past or may be representing at the

         present time. This search has disclosed that, to the best of my present knowledge, DRC has not

         in the past and is not currently representing any of the parties on the Interested Parties List.

                        8.      In addition, DRC has identified numerous vendors appearing on the

         Interested Parties List that are also vendors of DRC, but DRC has not in the past, and is not

         currently, representing any of those vendors.
26002900.2

                                                           3
                       Case 20-10432-MFW          Doc 2       Filed 02/26/20   Page 17 of 37




                        9.      DRC is an affiliate of American Stock Transfer & Trust Company, LLC

         (“AST”). AST is a global financial communications and stakeholder management company.

         Within the AST corporate structure, DRC operates as a separate and independent legal entity.

         Given the legal and operational separateness of DRC from AST, DRC does not believe that any

         relationships that AST and its affiliates maintain would create an interest of DRC that would be

         materially adverse to the Debtor’s estate or any class of creditors or equity security holders.

                        10.     There may be other creditors of the Debtor that DRC may have or may be

         presently representing, but in no event is DRC representing any other creditor with respect to the

         Debtor’s bankruptcy proceeding. To the extent that I become aware of DRC having represented

         any other creditors of the Debtor, I will file a supplemental declaration advising the Court of the

         same. To the extent that DRC discovers any facts bearing on matters described herein, DRC will

         supplement the information contained herein.

                        11.     Notwithstanding anything contained herein, as part of its diverse business,

         DRC is the noticing, claims, and balloting agent for debtors in numerous cases involving many

         different creditors (including taxing authorities), professionals, including attorneys, accountants,

         investment bankers, and financial consultants, some of which may be creditors or represent

         creditors, and parties-in-interest in this Chapter 11 Case. In addition, DRC has in the past and

         will likely in the future continue working with other professionals involved in this Chapter 11

         Case in matters unrelated to this Chapter 11 Case. Based upon my current knowledge of the

         parties involved, and to the best of my knowledge, none of these business relations constitute

         interests adverse to that of the creditors, or the Debtor’s estate, with respect to the matter upon

         which DRC is to be engaged. Additionally, DRC employees may, in the ordinary course of their

         personal affairs, have relationships with certain creditors of the Debtor. However, to the best of


26002900.2

                                                          4
                       Case 20-10432-MFW           Doc 2       Filed 02/26/20    Page 18 of 37




         my knowledge, such relationships, to the extent they exist, are of a personal nature and

         completely unrelated to this Chapter 11 Case.

                        12.     Based upon the information available to me, I believe that DRC is a

         “disinterested person” within the meaning of section 101(14) of the Bankruptcy Code, in that

         DRC and its personnel: (a) are not creditors, equity security holders, or insiders of the Debtor;

         (b) are not and were not, within two years before the date of the filing of this Chapter 11 Case, a

         director, officer, or employee of the Debtor; and (c) do not have an interest materially adverse to

         the interests of the Debtor’s estate or any class of creditors or equity security holders, by reason

         of any direct or indirect relationship to, connection with, or interest in, the Debtor.

                        13.     Prior to the filing of this Chapter 11 Case, the Debtor paid DRC a retainer

         of $20,000, of which $12,169.45 was applied to prepetition services. DRC seeks to first apply

         the retainer to all prepetition invoices, thereafter, to have the retainer replenished to the original

         retainer amount, and thereafter, to hold the retainer under the Engagement Agreement during the

         Chapter 11 Case as security for the payment of fees and expenses under the Engagement

         Agreement. Following the termination of the Engagement Agreement, DRC will return to the

         Debtor any amount of the retainer that remains.

                        14.     Under the terms of the Engagement Agreement, the Debtor has agreed to

         indemnify, defend, and hold harmless DRC and its affiliates, officers, directors, agents,

         employees, consultants, and subcontractors under certain circumstances specified in the

         Engagement Agreement, except in circumstances resulting solely from DRC’s fraud, gross

         negligence or willful misconduct or as otherwise provided in the Engagement Agreement.

                        15.     In performing the services identified above, DRC will charge the rates set

         forth in Schedule A to the Engagement Agreement annexed to the Application as Exhibit B.


26002900.2

                                                           5
                      Case 20-10432-MFW          Doc 2       Filed 02/26/20   Page 19 of 37




                        16.    The rates set forth therein are as favorable and reasonable as the prices

         DRC charges in cases in which it has been retained to perform similar bankruptcy related

         services.

                        17.    DRC will comply with all requests of the Clerk’s Office and the guidelines

         promulgated by the Judicial Conference of the United States for the implementation of 28 U.S.C.

         § 156(c).

                        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

         is true and correct to the best of my knowledge, information and belief.



         Dated: February 26, 2020                        /s/ Nellwyn Voorhies
                                                         Nellwyn Voorhies
                                                         Executive Director
                                                         Donlin, Recano & Company, Inc.




26002900.2

                                                         6
             Case 20-10432-MFW   Doc 2   Filed 02/26/20   Page 20 of 37




                                   Exhibit 1

                             Interested Parties List




26002900.2
                 Case 20-10432-MFW         Doc 2    Filed 02/26/20      Page 21 of 37
                                         INTERESTED PARTIES

SUITABLE TECHNOLOGIES INC.                                        DEBTOR
YOUNG CONAWAY STARGATT & TAYLOR, LLP                              DEBTOR'S PROFESSIONAL
DONLIN RECANO, & COMPANY, INC.                                    DEBTOR'S PROFESSIONAL
ASGAARD CAPITAL                                                   DEBTOR'S PROFESSIONAL
STOUT RISIUS ROSS, LLC                                            DEBTOR'S PROFESSIONAL
GREENHEART INVESTMENTS, LLC                                       LENDERS
MAGICHEART INVESTMENTS, LLC.                                      LENDERS
SCOTT HASSAN                                                      BOARD MEMBER (PAST AND PRESENT)
RONALD BARLIANT                                                   BOARD MEMBER (PAST AND PRESENT)
FEDERAL INSURANCE COMPANY                                         INSURANCE PROVIDER
ACE AMERICAN INSURANCE CO.                                        INSURANCE PROVIDER
CALIFORNIA FRANCHISE TAX BOARD                                    TAXING AUTHORITY
CALIFORNIA STATE BOARD OF EQUALIZATION SBOE                       TAXING AUTHORITY
CALIFORNIA DEPT OF TAX AND FEE ADMINISTRATION                     TAXING AUTHORITY
CALIFORNIA DEPT OF TAX AND FEE ADMINISTRATION                     TAXING AUTHORITY
COLORADO DEPRTMENT OF REVENUE                                     TAXING AUTHORITY
COMMONWEALTH OF MASSACHUSETTS DEPT OF REVENUE                     TAXING AUTHORITY
INDIANA DEPT OF REVENUE                                           TAXING AUTHORITY
INTERNAL REVENUE SVC                                              TAXING AUTHORITY
KANSAS DEPT OF REVENUE                                            TAXING AUTHORITY
MICHIGAN DEPT OF TREASURY                                         TAXING AUTHORITY
MINNESOTA DEPT OF REVENUE                                         TAXING AUTHORITY
MISSOURI DEPT OF REVENUE                                          TAXING AUTHORITY
NEVADA DEPT OF TAXATION                                           TAXING AUTHORITY
UTAH STATE TAX COMMISSION                                         TAXING AUTHORITY
WASHINGTON STATE DEPT OF REVENUE                                  TAXING AUTHORITY
STATE OF DELAWARE DIVISION OF REVENUE                             TAXING AUTHORITY
COUNTY OF SANTA CLARA, DEPT OF TAX AND COLLECTIONS                TAXING AUTHORITY
CITY OF KANSAS CITY MISSOURI, REVENUE DIVISION                    TAXING AUTHORITY
CITY OF PALO ALTO, CITY HALL TAX COLLECTOR PERMITS                TAXING AUTHORITY
STATE OF CALIFORNIA, EMPLOYMENT DEVELOPMENT DEPT                  TAXING AUTHORITY
STATE OF COLORADO, UNEMPLOYMENT INSURANCE OPERATIONS              TAXING AUTHORITY
STATE OF INDIANA, DEPT OF WORKFORCE DEVELOPMENT                   TAXING AUTHORITY
STATE OF KANSAS, DEPT OF LABOR                                    TAXING AUTHORITY
STATE OF MASSACHUSETTS, DIVISION OF EMPLOYMENT AND TRAINING       TAXING AUTHORITY
STATE OF MICHIGAN, DEPT OF LICENSING AND REGULATORY AFFAIRS       TAXING AUTHORITY
STATE OF MINNESOTA, DEPT OF REVENUE                               TAXING AUTHORITY
STATE OF MISSOURI, DIVISION OF EMPLOYMENT SECURITY                TAXING AUTHORITY
STATE OF NEVADA, DEPT OF EMPLOYMENT TRAINING AND REHABILITATION   TAXING AUTHORITY
STATE OF UTAH, DEPT OF WORKFORCE SERVICES                         TAXING AUTHORITY
STATE OF WASHINGTON, EMPLOYMENT SECURITY DEPT                     TAXING AUTHORITY
AT&T                                                              UTILITY PROVIDER
CITY OF PALO ALTO UTILITIES                                       UTILITY PROVIDER
EQUINIX                                                           UTILITY PROVIDER
LEVEL 3 COMMUNICATIONS, LLC (A/K/A CENTURY LINK)                  UTILITY PROVIDER
VERIZON ENTERPRISE                                                UTILITY PROVIDER
WILINE NETWORKS INC.                                              UTILITY PROVIDER


                                                1 OF 2
                 Case 20-10432-MFW          Doc 2    Filed 02/26/20    Page 22 of 37
                                           INTERESTED PARTIES

1200 CHIEFS OWNER, LLC                                          LANDLORD
SILICON VALLEY BANK                                             BANK
AIRGAS USA, LLC                                                 TOP UNSECURED CREDITOR
AMERICAN REGISTRY FOR INTERNET NUMBERS                          TOP UNSECURED CREDITOR
DIGITAL BH 800 LLC                                              TOP UNSECURED CREDITOR
EQUINIX, INC.                                                   TOP UNSECURED CREDITOR
LEVEL 3 COMMUNICATIONS (AKA CENTURYLINK)                        TOP UNSECURED CREDITOR
MORRISON & FOERSTER LLP                                         TOP UNSECURED CREDITOR
TUV RHEINLAND NORTH AMERICA                                     TOP UNSECURED CREDITOR
CHRISTOPHER S. SONTCHI                                          DELAWARE BANKRUPTCY JUDGE
BRENDAN L. SHANNON                                              DELAWARE BANKRUPTCY JUDGE
JOHN T. DORSEY                                                  DELAWARE BANKRUPTCY JUDGE
KAREN B. OWENS                                                  DELAWARE BANKRUPTCY JUDGE
KEVIN GROSS                                                     DELAWARE BANKRUPTCY JUDGE
LAURIE SELBER SILVERSTEIN                                       DELAWARE BANKRUPTCY JUDGE
MARY F. WALRATH                                                 DELAWARE BANKRUPTCY JUDGE
ANDREW R. VARA                                                  DELAWARE U.S. TRUSTEE'S OFFICE
BENJAMIN HACKMAN                                                DELAWARE U.S. TRUSTEE'S OFFICE
CHRISTINE GREEN                                                 DELAWARE U.S. TRUSTEE'S OFFICE
DAVID BUCHBINDER                                                DELAWARE U.S. TRUSTEE'S OFFICE
DAVID VILLAGRANA                                                DELAWARE U.S. TRUSTEE'S OFFICE
DIANE GIORDANO                                                  DELAWARE U.S. TRUSTEE'S OFFICE
DION WYNN                                                       DELAWARE U.S. TRUSTEE'S OFFICE
EDITH A. SERRANO                                                DELAWARE U.S. TRUSTEE'S OFFICE
HANNAH M. MCCOLLUM                                              DELAWARE U.S. TRUSTEE'S OFFICE
HOLLY DICE                                                      DELAWARE U.S. TRUSTEE'S OFFICE
JAMES R. O'MALLEY                                               DELAWARE U.S. TRUSTEE'S OFFICE
JANE LEAMY                                                      DELAWARE U.S. TRUSTEE'S OFFICE
JEFFREY HECK                                                    DELAWARE U.S. TRUSTEE'S OFFICE
JULIET SARKESSIAN                                               DELAWARE U.S. TRUSTEE'S OFFICE
KAREN STARR                                                     DELAWARE U.S. TRUSTEE'S OFFICE
LAUREN ATTIX                                                    DELAWARE U.S. TRUSTEE'S OFFICE
LINDA CASEY                                                     DELAWARE U.S. TRUSTEE'S OFFICE
LINDA RICHENDERFER                                              DELAWARE U.S. TRUSTEE'S OFFICE
MICHAEL PANACIO                                                 DELAWARE U.S. TRUSTEE'S OFFICE
RAMONA VINSON                                                   DELAWARE U.S. TRUSTEE'S OFFICE
RICHARD SCHEPACARTER                                            DELAWARE U.S. TRUSTEE'S OFFICE
ROBERT AGARWAL                                                  DELAWARE U.S. TRUSTEE'S OFFICE
SHAKIMA L. DORTCH                                               DELAWARE U.S. TRUSTEE'S OFFICE
T. PATRICK TINKER                                               DELAWARE U.S. TRUSTEE'S OFFICE
TIMOTHY J. FOX, JR.                                             DELAWARE U.S. TRUSTEE'S OFFICE




                                                 2 OF 2
             Case 20-10432-MFW   Doc 2   Filed 02/26/20   Page 23 of 37




                                   Exhibit B

                            Engagement Agreement




26002900.2
                   Case 20-10432-MFW              Doc 2      Filed 02/26/20        Page 24 of 37

                                       Donlin, Recano & Company, Inc.

               STANDARD CLAIMS ADMINISTRATION AND NOTICING AGREEMENT

                                           TERMS AND CONDITIONS


Donlin, Recano & Company, Inc. (hereinafter called “DRC”) agrees to provide Suitable Technologies, Inc.,
(hereinafter called the “Client”) and Client agrees to purchase Services, (as defined below) upon the terms and
conditions and other provisions stated herein. Client agrees and understands that none of the services constitute
legal advice.

1. SERVICES: DRC agrees to provide the Client with consulting services regarding noticing and claims
management and reconciliation, and any other services agreed upon by the parties or otherwise required by
applicable law, government regulations, or court rules or orders. A more detailed description of the types of
services offered by DRC, as well as the fees charged for such services, is annexed hereto as Schedule A.

2. CHARGES: All charges shall be based upon the time and materials incurred by DRC, billed at the DRC
then prevailing standard rate unless another rate schedule is specifically and mutually agreed upon herein.
DRC reserves its rights to adjust its standard rates in January of each year to reflect changes in the business
and economic environment. In the event that rates are based other than on time and materials, and such other
basis for rates is set forth herein, the Client agrees to pay, in addition to those rates, for all charges, incurred by
DRC as a result of Client error or omission as determined by DRC. Such charges shall include but shall not be
limited to re-runs and any additional clerical work, phone calls, travel expenses, or any other disbursements.
When possible, DRC will notify Client in advance of any additional charges. Checks are accepted subject to
collection and the date of collection shall be deemed the date of payment. Any check received from Client
may be applied by DRC against any obligation owing by Client to DRC, and an acceptance by DRC of any
partial payment shall not constitute a waiver of DRC's right to pursue the collection of any remaining balance.
DRC requires advance deposits for all noticing, newspaper publishing or other significant expenditures as
defined by DRC. In addition, Client shall reimburse DRC for all actual out-of-pocket expenses reasonably
incurred by DRC. The out-of-pocket expenses may include, but are not limited to, postage, delivery services,
travel, meals and other similar costs and expenses. In addition to all charges for services and materials
hereunder, Client shall pay to DRC all taxes, however designated, levied or based that are applicable to this
Agreement or are measured directly by payments made under this Agreement and are required to be collected
by DRC or paid by DRC to taxing authorities. This provision, includes but is not limited to, sales, use and
excise taxes, but does not include personal property taxes or taxes based on net income. In the event the Client
files for protection pursuant to chapter 11 of title 11 of the United States Code, the parties intend that DRC
shall be employed pursuant to 28 U.S.C §156(c), and that all fees and expenses due under this agreement shall
be paid as administrative expenses of the Client’s chapter 11 estate(s). In the event the Client’s bankruptcy
case(s) is converted to a chapter 7 case(s), any unpaid fees and costs with respect to this Agreement shall be
treated as a chapter 11 administrative expense claim.

3. TRANSPORTATION OF DATA: Data submitted by the Client to DRC for processing shall be transported
at the Client's risk and expense to and from the DRC office. In the event the Client fails to deliver the input data
to DRC at the time scheduled, the Client agrees that DRC may extend, as necessary, the time for the completion
of processing of such data. Client further agrees that the time for the completion or processing of such data may
be extended because of the following holidays in addition to any Bank holidays recognized in the city in which
DRC is located: New Year's Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and
Christmas Day. In any event, DRC does not warrant or represent that shipment or availability dates will be met,
but will use its best efforts to do so. If DRC is required to stay open to perform required tasks on such days, an
additional mutually agreed upon cost may be required by DRC.



2/10/2020                                                                                    Page 1 of 7

                                             www.donlinrecano.com
                   Case 20-10432-MFW             Doc 2      Filed 02/26/20       Page 25 of 37

                                      Donlin, Recano & Company, Inc.

4. EVERGREEN RETAINER & INVOICES:                         At the commencement of this engagement, or shortly
thereafter, the Client shall pay to DRC an advance payment retainer (the “Retainer”) in the amount of $20,000.
The Retainer shall be an “evergreen” retainer and shall be applied to the payment of the final invoice from DRC
for this engagement. DRC may apply the Retainer to any other invoice in its absolute discretion, and upon
notice thereof from DRC, the Client shall replenish the Retainer. Invoices for pre-petition services shall be paid
in full, and may be satisfied, in the absolute discretion of DRC, out of the Retainer, which shall be replenished
upon notice thereof to the Client. DRC, in its absolute discretion, may suspend or discontinue services after
filing of a petition if pre-petition invoices are not paid in full, or if the Retainer is not replenished when request
therefore is made. DRC may require the Client to increase the Retainer if the average amount of monthly
invoices for three consecutive months is 10% greater than the amount of the Retainer. Client shall pay the
charges set forth in Schedule A, attached hereto, but with a 15% discount on all hourly rates. DRC shall invoice
the Client monthly for all services rendered during the preceding month. Charges for a partial month's service
shall be prorated based on a thirty (30) day month. Terms are net 20 days following the date of billing. Failure
to pay any fees, costs or other amounts to DRC shall be a breach of this Agreement (a “Failure to Pay”).
Notwithstanding anything else contained in this Agreement, in the event of a Failure to Pay, DRC reserves the
right to withhold reports and materials of the Client, in addition to all other remedies available to DRC. Upon a
Failure to Pay, DRC may assess a late charge at a rate of one and one-half percent (1-1/2%) per month or the
highest rate permitted by law, whichever is less, on all unpaid amounts until paid in full. DRC shall also have
the right, at its option, to terminate this agreement for non payment of invoices after 30 days from the date
unpaid invoices are rendered (a “Non-Payment Breach”). If the invoice amount is disputed, notice shall be
given to DRC within ten (10) days of receipt of the invoice by the Client. The undisputed portion of the invoice
will remain due and payable. Late charges shall not accrue on any amounts in dispute. Notwithstanding
anything contained in this agreement to the contrary, a Failure to Pay shall under no circumstances be construed
as an agreement by DRC to reduce or waive DRC’s fees and expenses. The Client shall not agree or otherwise
consent to a unilateral reduction or waiver of DRC fees and expenses without the explicit written consent of
DRC and any such agreement or consent to such reduction or waiver by the Client without DRC’s explicit
written consent shall be deemed null and void and constitute a breach of this Agreement (a “Material Breach”).
Notwithstanding anything contained in this agreement to the contrary, upon the occurrence of a Material Breach,
DRC shall have the right, at its option, to terminate this agreement upon five (5) business days notice to the
Client.

5. STORAGE: Client shall assume the risks and DRC shall not be responsible for any damages, liability or
expenses incurred in connection with any delay in delivery of or damage to cards, disks, magnetic tapes or any
input data furnished by Client unless DRC has agreed in writing to assume such responsibility. Forms storage at
DRC beyond a normal 90 day supply will be billed at standard warehousing rates established by DRC.

6. E-MAIL COMMUNICATIONS: DRC and the Client and its agents acknowledge that they may wish to
communicate electronically with each other at a business e-mail address. However, the electronic transmission
of information cannot be guaranteed to be secure or error free and such information could be intercepted,
corrupted, lost, destroyed, arrive late or incomplete or otherwise be adversely affected or unsafe to use.
Accordingly, each party agrees to use commercially reasonable procedures to check for the then most commonly
known viruses and to check the integrity of data before sending information to the other electronically, but each
party recognizes that such procedures cannot be a guarantee that transmissions will be virus-free. It remains the
responsibility of the party receiving an electronic communication from the other to carry out a virus check on
any attachments before launching any documents, whether received on disk or otherwise.

7. SUPPLIES: All supplies shall be furnished at Client's expense.


8. WARRANTY AND RELIANCE: Client acknowledges and agrees that DRC will take direction from the

2/10/2020                                                                                  Page 2 of 7

                                            www.donlinrecano.com
                  Case 20-10432-MFW             Doc 2      Filed 02/26/20       Page 26 of 37

                                      Donlin, Recano & Company, Inc.

Client’s representatives, employees, agents and/or professionals (collectively, the “Client Parties”) with respect
to services being provided under this Agreement. Client and DRC agree that DRC may rely upon, and the
Client agrees to be bound by, any requests, advice or information provided by the Client Parties to the same
extent as if such requests, advice or information were provided by the Client. DRC shall have the right to rely
on the accuracy of all data provided by the Client and the Client Parties to DRC. Client is responsible for the
accuracy of all programs, data and other information it submits to DRC. The DRC warranty under this
agreement shall be limited to the re-running at its expense, of any inaccurate reports provided that such
inaccuracies were caused solely as a result of performance hereunder and provided further that DRC shall
receive written notice of such inaccuracies within thirty (30) days of delivery of such report. If said notice is not
made to DRC within the prescribed time limit Client is due and liable for all charges. Client agrees that the
foregoing constitutes the exclusive remedy available to it.

9. TERM: This agreement shall be effective from the date upon which it is accepted by DRC as set forth herein
and shall remain in force until terminated by either party upon thirty days’ written notice to the other party or by
DRC upon occurrence of a Non-Payment Breach or a Material Breach, as defined in paragraph 4 above. In the
event that a chapter 7 trustee, chapter 11 trustee or chapter 11 liquidating trustee is appointed, this agreement
will remain in effect until an order of the Bankruptcy Court is entered discharging DRC from service and
responsibility under this Agreement. The payment obligation and the indemnity obligation set forth in sections
4 and 11 herein, respectively, shall survive termination of this Agreement. In the event this Agreement is
terminated, DRC shall coordinate with the Client and, to the extent applicable, the Office of the Clerk of the
Bankruptcy Court, for an orderly transfer of record keeping functions and shall provide all necessary staff,
services and assistance required for such orderly transfer. Client agrees to pay for such services in accordance
with DRC’s then existing fees for such services. If termination of this Agreement occurs following entry of an
order by the Bankruptcy Court approving DRC’s retention under 28 U.S.C. § 156 (c), then the Client shall
immediately seek entry of an order (in form and substance reasonably acceptable to DRC) that discharges DRC
from service and responsibility under this Agreement and 28 U.S.C. § 156 (c).

10. TERMS OF AGREEMENT: The terms of this Agreement prevail over any and all terms contained in
Client's purchase order or authorization and no waiver, discharge, or modification of the terms of this
Agreement shall bind DRC unless in writing and signed by an authorized representative of DRC.

11. INDEMNIFICATION: The Client shall indemnify and hold DRC and its affiliates, officers, directors,
agents, employees, consultants, and subcontractors (collectively, the “Indemnified Parties”) harmless, to the
fullest extent permitted by applicable law, from and against any and all losses, claims, damages, liabilities, costs,
obligations, judgments, causes of action, charges (including, without limitation, costs of preparation and
attorneys’ fees) and expenses as incurred (collectively, “Losses”), arising out of or relating to (a) this Agreement
or DRC’s rendering of services pursuant hereto (including any erroneous instructions or information provided to
DRC by the Client or the Client Parties for use in providing services under this Agreement), (b) any breach or
alleged breach of this Agreement by Client, or (c) any negligence or willful or reckless actions or misconduct of
Client or Client Parties with respect to this Agreement, other than Losses resulting solely from DRC’s actual
fraud, gross negligence or willful misconduct. Without limiting the generality of the foregoing, “Losses”
includes any liabilities resulting from claims by third persons against any Indemnified Parties. The Client shall
notify DRC in writing promptly of the institution, threat or assertion of any claim of which the Client is aware
with respect to the services provided by DRC under this Agreement. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of DRC and shall survive the termination of this
Agreement until the expiration of all applicable statutes of limitation with respect to DRC’s liabilities.

12. CONFIDENTIALITY: Each of DRC and the Client, on behalf of themselves and their respective
employees, agents, professionals and representatives, agrees to keep confidential all non-public records,
systems, procedures, software and other information received from the other party in connection with the

2/10/2020                                                                                 Page 3 of 7

                                           www.donlinrecano.com
                  Case 20-10432-MFW            Doc 2      Filed 02/26/20      Page 27 of 37

                                     Donlin, Recano & Company, Inc.

services provided under this Agreement; provided, however, that if either party reasonably believes that it is
required to produce any such information by order of any governmental agency or other regulatory body, it may,
upon not less than five (5) business days’ written notice to the other party, release the required information.

13. OWNERSHIP OF PROGRAMS: Unless otherwise agreed in writing, all programs developed by DRC in
connection with any services to be performed under this Agreement shall remain the sole property of DRC. All
programs and/or systems documentation in the possession of DRC which DRC has agreed in writing to return to
the Client, prepared for the Client by DRC, shall be returned to the Client upon demand providing all charges
for such programming and/or systems documentation have been paid in full.

14. SYSTEMS IMPROVEMENTS: DRC’s policy is to provide continuous improvements in the quality of
service to its clients. DRC, therefore, reserves the right to make changes in operating procedures, operating
systems, programming languages, application programs, time period of accessibility, equipment, and the DRC
data center serving the Client, so long as any such changes do not materially interfere with ongoing services
provided to the Client in connection with the Client’s chapter 11 case.

15. UNUSUAL MEASURES: Where the Client requires measures that are unusual and beyond the normal
business practice and hours of DRC such as, but not limited to, CPA Audit, Errors and Omissions Insurance,
and/or Off-Premises Storage of Data, the cost of such measures, if provided by DRC, shall be charged to the
Client. Said charges may be required in advance if DRC deems it appropriate.

16. JURISDICTION. In the event that Client commences a case under title 11 of the United States Code, this
Agreement shall be subject to approval by the United States Bankruptcy Court for the district in which the
Client commences its case (the "Bankruptcy Court") and such court shall retain jurisdiction over all matters
regarding this Agreement.

17. FORCE MAJEURE. Whenever performance by DRC of any of its obligations hereunder is substantially
prevented by reason of any act of God, strike, lock out or other industrial or transportational disturbance, fire,
lack of materials, law, regulation or ordinance, war or war conditions, or by reasons of any other matter beyond
DRC’s reasonable control, then such performance shall be excused and this Agreement shall be deemed
suspended during the continuation of such prevention and for a reasonable time thereafter.

18. NOTICE. Any notice or other communication required or permitted hereunder shall be in writing and shall
be sent by overnight courier. Any such notice shall be deemed given one business day after delivery to such
courier, as follows: if to DRC, to Donlin, Recano & Company, Inc., 6201 15th Avenue, Brooklyn, New York,
New York 11219, Attention: Nellwyn Voorhies, Esq.; if to the Client, Suitable Technologies, Inc., c/o Asgaard
Capital LLC, 1934 Old Gallows Rd., Suite 350, Tysons Corner, VA 22183, Attention: Charles C. Reardon,
Chief Restructuring Officer), with a copy to the Chief Restructuring Officer via email at
creardon@asgaardcapital.com and to Client’s counsel, Young Conaway Stargatt & Taylor, LLP, Rodney
Square, 1000 North King Street, Wilmington, DE 19801, Attention: Robert F. Poppiti, Jr., Esq. and via email at
rpoppiti@ycst.com.

19. GOVERNING LAW. This Agreement will be governed by and construed in accordance with the laws of
the State of New York (without reference to its conflict of laws provisions).

20. SEVERABILITY. All clauses and covenants contained in this Agreement are severable and in the event
any of them are held to be invalid by any court, such clause or covenant shall be valid and enforced to the
maximum extent as to which it may be valid and enforceable, and this Agreement will be interpreted as if such
invalid clauses or covenants were not contained herein.


2/10/2020                                                                               Page 4 of 7

                                          www.donlinrecano.com
                  Case 20-10432-MFW            Doc 2      Filed 02/26/20      Page 28 of 37

                                     Donlin, Recano & Company, Inc.


21. ASSIGNMENT. This Agreement and the rights and obligations of DRC and the Client hereunder shall
bind and inure to the benefit of any successors or assigns thereto.

22. GENERAL: The terms and conditions of this Agreement may be modified by DRC upon one (1) month's
prior written notice to Client. Client will not employ any DRC employee within two (2) years from the
termination of this Agreement. The term "this Agreement" as used herein includes any future written
amendments, modifications, supplements or schedules duly executed by Client and DRC. This Agreement
contains the entire agreement between the parties with respect to the subject matter hereof. This Agreement
may be executed in one or more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one in the same instrument. A facsimile copy, photocopy or imaged copy of this
Agreement shall be considered an original copy. The Client shall file an application with the Bankruptcy Court
seeking approval of this Agreement (the “Application”), the form and substance of which shall be reasonably
acceptable to DRC. If an order is entered approving such Application (the “Order”), any discrepancies between
this Agreement, the Application and the Order shall be controlled by the Application and Order.

Accepted and Approved:

Donlin, Recano & Company, Inc.
6201 15th Avenue
Brooklyn, New York 11219

By:             Nellwyn Voorhies

Signature:      _____________________________________

Title:          Executive Director

Date:           February 10, 2020



Accepted and Approved:

Suitable Technologies, Inc.

By:             Charles C. Reardon

Signature:      _____________________________________

Title:          Chief Restructuring Officer

Date:           2/14/2020
                _____________________________________

This Agreement is subject to the terms and conditions set forth herein. Client acknowledges reading and
understanding it and agrees to be bound by its terms and conditions and further agrees that it is the complete and
exclusive statement of the Agreement between the parties, which supersedes all proposals oral or written and
other prior communications between the parties relating to the subject matter of this Agreement.



2/10/2020                                                                               Page 5 of 7

                                          www.donlinrecano.com
                    Case 20-10432-MFW             Doc 2      Filed 02/26/20   Page 29 of 37

                                       Donlin, Recano & Company, Inc.




                                                   SCHEDULE A



    Professional Service                                               Hourly Rates

    Executive Management                                               No charge
    Senior Bankruptcy Consultant                                       $140 - $170
    Case Manager                                                       $70 - $150
    Consultant/Analyst                                                 $80 - $140
    Technology/Programming Consultant                                  $70 - $90
    Clerical                                                           $25 - $40
    Noticing Service

    Laser Printing/ Photocopies                                        $.08 per Image
    Personalization/ Labels                                            WAIVED
    Fax (Incoming)                                                     WAIVED
    Fax Noticing                                                       $.05 per Page
    Postage and Overnight Delivery                                     At Cost
    Electronic Noticing                                                WAIVED
    Publication Services                                               At Cost
    Solicitation, Balloting, Schedule/SOFA

    Print and Mail Ballots/Plan Disbursements                          Print/hourly fees above – Plan/DS media varies
    Set-up Tabulation & Vote Verification                              $90 - $170 as needed
    Public Securities Solicitation                                     N/A
    Schedule/SOFA preparation                                          $90 - $185 as needed
    Claims Docketing and Management

    Website Development                                                $90 per Hour
    Web Hosting                                                        WAIVED
    Creditor Data Storage/ Electronic Document Storage                 $.05 per record monthly
    Document Imaging                                                   $.08 per Image
    Electronic Claims filing                                           No Set-up charge or per claim charge
    Data Room Services

    DRC DocuLinks™ Virtual Data Room Services                          Hosting WAIVED
    Data Room Development                                              $90 per Hour
    Miscellaneous

    Escrow Agent Services                                              Competitive Interest Rates
    Out-of-Pocket Expenses (including any required travel)             At Cost
    Call Center Operators                                              $65 per hour




2/10/2020                                                                               Page 6 of 7

                                             www.donlinrecano.com
            Case 20-10432-MFW   Doc 2      Filed 02/26/20   Page 30 of 37

                        Donlin, Recano & Company, Inc.




2/10/2020                                                          Page 7 of 7

                           www.donlinrecano.com
             Case 20-10432-MFW   Doc 2   Filed 02/26/20   Page 31 of 37




                                   Exhibit C

                                 Proposed Order




26002900.2
                         Case 20-10432-MFW               Doc 2      Filed 02/26/20        Page 32 of 37




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         In re:                                                     Chapter 11

         SUITABLE TECHNOLOGIES, INC.,1                                            10432 (____)
                                                                    Case No. 20- _______

                                             Debtor.                Ref Docket No. ___


                      ORDER AUTHORIZING RETENTION AND APPOINTMENT OF
                    DONLIN, RECANO & COMPANY, INC. AS CLAIMS AND NOTICING
                       AGENT FOR THE DEBTOR PURSUANT TO 28 U.S.C. § 156(c),
                              NUNC PRO TUNC TO THE PETITION DATE

                          Upon consideration of the application (the “Application”)2 of the above-

         captioned debtor and debtor in possession (the “Debtor”) for the entry of an order pursuant to

         section 156(c) of title 28 of the United States Code, Rule 2002 of the Federal Rules of

         Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 2002-1(f) of the Local Rules of

         Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

         Delaware (the “Local Rules”), authorizing the Debtor to retain and appoint Donlin, Recano &

         Company, Inc. (“DRC”) as claims and noticing agent in the Chapter 11 Case to, among other

         things, (i) distribute required notices to parties in interest, (ii) receive, maintain, docket and

         otherwise administer the proofs of claim filed in the Debtor’s case, and (iii) provide such other

         administrative services—as required by the Debtor—that would fall within of the purview of

         services to be provided by the Clerk’s Office and upon the affidavit; and the Debtor having

         estimated that there are in excess of 200 creditors in these cases, many of which are expected to

         file proofs of claim, and it appearing that the receiving, docketing and maintaining of proofs of

         claim would be unduly time consuming and burdensome for the Clerk; and the Court being



         1
           The last four digits of the Debtor’s United States federal tax identification number are 7816. The Debtor’s mailing
         address is 921 East Charleston Road, Palo Alto, CA 94303.
26002900.2
                       Case 20-10432-MFW           Doc 2       Filed 02/26/20   Page 33 of 37




         authorized under 28 U.S.C. §156(c) to utilize, at the Debtor’s expense, outside agents and

         facilities to provide notices to parties in title 11 cases and to receive, docket, maintain, photocopy

         and transmit proofs of claim; and upon consideration of the Voorhies Declaration submitted in

         support of the Application; and upon consideration of the First Day Declaration; and the Court

         being satisfied, based on the representations made in the Voorhies Declaration, that DRC is

         disinterested and does not represent or hold any interest adverse to the Debtor or the Debtor’s

         estate; and it appearing that the Court has jurisdiction to consider the Application pursuant to 28

         U.S.C. §§ 1334 and 157, and the Amended Standing Order; and it appearing that the Application

         is a core matter pursuant to 28 U.S.C. § 157(b)(2) and that the Court may enter a final order

         consistent with Article III of the United States Constitution; and it appearing that venue of this

         Chapter 11 Case and of the Application is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it

         appearing that due and adequate notice of the Application has been given under the

         circumstances, and that no other or further notice need be given; and it appearing that the

         employment of DRC is in the best interests of the Debtor’s estate, its creditors, and other parties

         in interest; and after due deliberation, and good and sufficient cause appearing therefor, it is

         hereby

                        ORDERED, ADJUDGED, AND DECREED THAT:

                        1.      Notwithstanding the terms of the Engagement Agreement attached to the

         Application, the Application is approved solely as set forth in this Order.

                        2.      The Debtor is authorized to retain DRC effective as of the Petition Date

         under the terms of the Engagement Agreement, and DRC is authorized and directed to perform

         noticing services and to receive, maintain, record, and otherwise administer the proofs of claim

         filed in the Chapter 11 Case, and all related tasks, all as described in the Application.


26002900.2

                                                           2
                       Case 20-10432-MFW          Doc 2       Filed 02/26/20      Page 34 of 37




                        3.      DRC shall serve as the custodian of court records and shall be designated

         as the authorized repository for all proofs of claim filed in the Chapter 11 Case and is authorized

         and directed to maintain an official claims register for the Debtor, to provide the Clerk with a

         certified duplicate thereof upon the request of the Clerk, and to provide public access to every

         proof of claim unless otherwise ordered by the Court.

                        4.      DRC is authorized and directed to obtain a post office box or address for

         the receipt of proofs of claim.

                        5.      DRC is authorized to take such other action to comply with all duties set

         forth in the Application.

                        6.      The Debtor is authorized to compensate DRC in accordance with the

         terms of the Engagement Agreement upon the receipt of reasonably detailed invoices setting

         forth the services provided by DRC and the rates charged for each, and to reimburse DRC for all

         reasonable and necessary expenses it may incur, upon the presentation of appropriate

         documentation, without the need for DRC to file fee applications or otherwise seek Court

         approval for the compensation of its services and reimbursement of its expenses.

                        7.      DRC shall maintain records of all services showing dates, categories of

         services, fees charged and expenses incurred, and shall serve monthly invoices on the Debtor, the

         U.S. Trustee, counsel for the Debtor, counsel for any official committee, if any, monitoring the

         expenses of the Debtor, and any party-in-interest who specifically requests service of the

         monthly invoices.

                        8.      The parties shall meet and confer in an attempt to resolve any dispute that

         may arise relating to the Engagement Agreement or monthly invoices, and the parties may seek

         resolution of the matter from the Court if resolution is not achieved.


26002900.2

                                                          3
                         Case 20-10432-MFW               Doc 2        Filed 02/26/20      Page 35 of 37




                          9.       Pursuant to section 503(b)(1)(A) of the Bankruptcy Code, the fees and

         expenses of DRC under this Order shall be an administrative expense of the Debtor’s estate.

                          10.      The portion of section 4 of the Engagement Agreement addressing late

         charges shall be null, void, and of no further force and effect for postpetition services rendered

         by DRC.

                          11.      DRC may apply its prepetition retainer to all prepetition invoices, which

         retainer shall be replenished to the original retainer amount, and thereafter, DRC may hold its

         retainer under the Engagement Agreement during the Chapter 11 Case as security for the

         payment of fees and expenses under the Engagement Agreement. Following the termination of

         the Engagement Agreement, DRC shall return to the Debtor any amount of the retainer that

         remains.

                          12.      The Debtor shall indemnify DRC2 under the terms of the Engagement

         Agreement.

                          13.      DRC shall not be entitled to indemnification, contribution, or

         reimbursement pursuant to the Engagement Agreement for services other than the services

         provided under the Engagement Agreement, unless such services and the indemnification,

         contribution or reimbursement therefore are approved by the Court.

                          14.      Notwithstanding anything to the contrary in the Engagement Agreement,

         the Debtor shall have no obligation to indemnify DRC, or provide contribution or reimbursement

         to DRC, for any claim or expense that is either: (i) judicially determined (the determination

         having become final) to have arisen from DRC’s fraud, gross negligence or willful misconduct;

         (ii) for a contractual dispute in which the Debtor alleges the breach of DRC’s contractual

         2
          For the purposes of paragraphs 12 to 15 of this Order only, the term “DRC” shall include all “Indemnified Parties,”
         as that term is defined in the Engagement Agreement.
26002900.2

                                                                  4
                      Case 20-10432-MFW          Doc 2       Filed 02/26/20   Page 36 of 37




         obligations if the Court determines that indemnification, contribution or reimbursement would

         not be permissible pursuant to In re United Artists Theatre Co., et al., 315 F.3d 217 (3d Cir.

         2003); or (iii) settled prior to a judicial determination under (i) or (ii), but determined by this

         Court, after notice and a hearing, to be a claim or expense for which DRC should not receive

         indemnity, contribution or reimbursement under the terms of the Engagement Agreement as

         modified by this Order.

                        15.    If, before the earlier of (i) the entry of an order confirming a chapter 11

         plan in the Chapter 11 Case (that order having become a final order no longer subject to appeal)

         or (ii) the entry of an order closing the Chapter 11 Case, DRC believes that it is entitled to the

         payment of any amounts by the Debtor on account of the Debtor’s indemnification, contribution

         and/or reimbursement obligations under the Engagement Agreement (as modified by this Order),

         including without limitation the advancement of defense costs, DRC must file an application

         therefore in this Court, and the Debtor may not pay any such amounts to DRC before the entry of

         an order by this Court approving the payment. This paragraph is intended only to specify the

         period of time under which the Court shall have jurisdiction over any request for fees and

         expenses by DRC for indemnification, contribution or reimbursement, and not a provision

         limiting the duration of the Debtor’s obligation to indemnify DRC. All parties in interest shall

         retain the right to object to any demand by DRC for indemnification, contribution or

         reimbursement.

                        16.    In the event DRC is unable to provide the services set out in this Order,

         DRC will immediately notify the Clerk and Debtor’s attorneys and cause to have all original

         proofs of claim and computer information turned over to another claims and noticing agent with

         the advice and consent of the Clerk and Debtor’s attorneys.


26002900.2

                                                         5
                       Case 20-10432-MFW           Doc 2       Filed 02/26/20     Page 37 of 37




                        17.       Any services DRC will provide relating to the Debtor’s schedules of

         assets and labilities and statement of financial affairs shall be limited to administrative and

         ministerial services. The Debtor shall remain responsible for the content and accuracy of its

         schedules of assets and labilities and statement of financial affairs.

                        18.     The Debtor may submit a separate retention application, pursuant to

         Bankruptcy Code section 327 and/or any applicable law, for work that is to be performed by

         DRC that is not specifically authorized by this Order.

                        19.     The Debtor and DRC are authorized to take all actions necessary to

         effectuate the relief granted pursuant to this Order in accordance with the Application.

                        20.     Notwithstanding any term in the Engagement Agreement to the contrary,

         the Court retains jurisdiction and power with respect to all matters arising from or related to the

         implementation of this Order.

                        21.     DRC shall not cease providing claims processing services during the

         Chapter 11 Case for any reason, including nonpayment, without an order of the Court.

                        22.     In the event of any inconsistency between the Engagement Agreement, the

         Application and the Order, the Order shall govern.


         Dated: ___________________, 2020
                Wilmington, Delaware

                                                               United States Bankruptcy Judge




26002900.2

                                                           6
